DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Reconsideration filed on 6/27/22.  Claims 1-16 are currently pending in this application.

     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 7, 10, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2018/0087426) in view of Nilsson et al. (US 2018/0221819).
Regarding claims 1, 14-16, Dou discloses a method for determining urea feeding in an exhaust gas aftertreatment system, the exhaust gas aftertreatment system being connected to an internal combustion engine operating under an engine operating condition, the system comprising a first selective catalytic reduction (SCR) system comprising a first selective reduction catalyst (120) and a first doser (148) (Fig. 2) configured for feeding urea upstream the first SCR catalyst, 
at least one particulate filter as a substrate for the first SCR catalyst (120) (see par. [0096]) and a second SCR system comprising a second SCR catalyst (128) and a second doser (152) (Fig. 2) configured for feeding urea upstream the second SCR catalyst (128), the second SCR system being arranged downstream the particulate filter (120), the method comprising the steps of: 

    PNG
    media_image1.png
    374
    619
    media_image1.png
    Greyscale


- estimating the amount of particles in the particulate filter (see par. [0040, 0041]); and
- determining the amount of urea to be fed by the respective first and second doser based on the engine operating condition and the estimated amount of particles in the Particulate Filter (see par. [0041]) such that: 


a) the amount of particles in the particulate filter is within a predefined particle amount range (see par. [0041]); 
b) the NOx level of the exhaust gas exiting the second SCR system is within a predetermined NOx level range (see par. [0044, 0055]). 
However, Dou fails to disclose controlling the amount of nitrous oxide (N2O) after the second SCR system is within a predefined acceptable nitrous oxide (N2O) range.
Nilsson teaches controlling an amount of nitrous oxide (N2O) after a second SCR system is within a predefined acceptable nitrous oxide (N2O) range (see par. [0068, 0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dou by controlling an amount of nitrous oxide (N2O) after the second SCR system is within a predefined acceptable nitrous oxide as taught by Nilsson for effectively reducing the harmful nitrous oxide in the exhaust gas so as to increase the efficiency of the emission control system.

Regarding claim 3, the modified Dou discloses the method according to claim 1, Dou further discloses determining the amount of urea to be fed by the respective first and second doser to the respective first SCR catalyst and second SCR catalyst such that the amount of particles after the second SCR system is within a predetermined particle amount range (see par. [0041]).

Regarding claim 4, the modified Dou discloses the method according to claim 1, Dou further discloses wherein the exhaust gas aftertreatment system comprises two or more temperature sensors (see par. [0040]) adapted to measure the temperature of two or more of the following components; the first doser the first SCR catalyst, the particulate filter, the second doser and/or the second SCR catalyst (SCR2c), providing feedforward and feedback signals to the exhaust gas aftertreatment system  wherein the method further comprises the steps of measuring a respective temperature in the two or more components (see par. [0040]).

Regarding claim 6, the modified Dou discloses the method according to claim 1, Dou further discloses wherein the method comprises the step of: 
- setting a predefined range for the NOx value downstream the first SCR system to obtain a NOx value downstream the second SCR system within the predetermined NOx level range while maintaining the amount of particles in the particulate filter within the predetermined particle amount range in the Particulate Filter (see par. [0041, 0043]).

Regarding claim 7, the modified Dou discloses the method according to claim 6, Dou further discloses wherein the predefined range for the NOx value downstream the first SCR system is based on an estimated maximum NOx conversion in the second SCR system, on an estimated urea conversion at the second SCR system and on the estimated amount of particles in the particulate filter (see par. [0041]).

Regarding claim 10, the modified Dou discloses the method according to claim 1, Dou further discloses the step of feeding the determined amount of urea via the first and/or second doser (see par. [0039]).

Regarding claims 11, 13:
Dou discloses an exhaust gas aftertreatment system for an internal combustion engine, the exhaust gas aftertreatment system being connectable to the internal combustion engine configured to operate under an engine operating condition, the system comprising, a first Selective Catalytic Reduction (SCR) system comprising a first SCR catalyst (120) (Fig. 2), a first doser (148) (Fig. 2) configured for feeding urea upstream the first SCR catalyst, at least one particulate filter as a substrate for the first selective reduction catalyst (see par. [0076], and 
a second SCR system downstream the particulate filter, the second SCR system comprising a second SCR catalyst (128) and a second doser (152) (Fig. 2) configured for feeding urea upstream the second SCR catalyst, the exhaust gas aftertreatment system  further comprising a control system configured to determine a total amount of urea to be fed by the first and second doser based on the engine operating condition, wherein the control system  of the exhaust gas aftertreatment system is adapted to:
- estimate the amount of particles in the particulate filter (see par. [0040, 0041]),
- determine the amount of urea to be fed by the respective first and second doser such that: 
a) the amount of particles in the particulate filter will be within a predefined particle amount range (see par. [0041]),
b) the NOx level of the exhaust gas exiting the second SCR system will be within a predetermined NOx level range (see par. [0044, 0055]).
However, Dou fails to disclose controlling the amount of nitrous oxide (N2O) after the second Selective Catalytic Reduction system is within a predefined acceptable nitrous oxide (N2O) range.
Nilsson teaches controlling an amount of nitrous oxide (N2O) after a second Selective Catalytic Reduction system is within a predefined acceptable nitrous oxide (N2O) range (see par. [0068, 0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dou by controlling an amount of nitrous oxide (N2O) after the second SCR system is within a predefined acceptable nitrous oxide as taught by Nilsson for reliably controlling the total levels of the NO2/NOx during the entire service interval (see par. [0148]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2018/0087426) in view of Nilsson et al. (US 2018/0221819) as applied to claim 1 above, and further in view of Xu et al. (US 2009/0056310). 
Regarding claim 8, the modified Dou discloses the method according to claim 1, however, Dou fails to disclose issuing a signal to the internal combustion engine with an operating condition request in response to detecting a urea deposit value at the first SCR and/or second SCR system exceeding the predefined urea deposit value range, the operating condition request resulting in an operating condition with an increased exhaust gas temperature as compared to the exhaust gas temperature associated with a current operating condition of the internal combustion engine.
Xu discloses operating an engine with an operating condition request in response to detecting a urea deposit value at the first SCR exceeding the predefined urea deposit value range, the operating condition request resulting in an operating condition with an increased exhaust gas temperature as compared to the exhaust gas temperature associated with a current operating condition of the internal combustion engine (see par. [0024, 0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dou by increasing the exhaust gas temperature in response to detecting a urea deposit value at the first SCR exceeding the predefined urea deposit value range as taught by Xu for avoiding damaging to the catalyst (see par. [0006].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2018/0087426) in view of Nilsson et al. (US 2018/0221819) as applied to claim 1 above, and further in view of Gupta et al. (US 2015/0275730).



Regarding claim 9, the modified Nilsson discloses the method according to claim 1, wherein the method further comprises the step of: 
- issuing a signal to the internal combustion engine with an operating condition request in response to detecting a NOx level of the exhaust gas exiting the second Selective Catalytic Reduction (SCR2) system exceeding the predetermined NOx level range, the operating condition request resulting in an operating condition with a reduced level of NOx emission from the internal combustion engine as compared to the level of NOx emission associated with a current operating condition of the internal combustion engine.
Gupta teaches in response to detecting a NOx level of the exhaust gas exiting the second SCR system exceeding the predetermined NOx level range, the operating condition request resulting in an operating condition with a reduced level of NOx emission from the internal combustion engine (see par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Dou by operating engine with a reduced level of NOx emission from the internal combustion engine in response to detecting a NOx level of the exhaust gas exiting the second SCR system exceeding the predetermined NOx level range as taught by Gupta for reducing the harmful NOx emission in the exhaust gas so as to increase the efficiency of the emission control system.

       Allowable Subject Matter
Claims 2, 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



 			            Response to Arguments
Applicant’s arguments filed on 6/27/22 have been fully consideration but they are not deemed persuasive.  Applicant argues that Dou does not disclose the amount of urea to be fed by the respective first and second doser is determined based on the engine operating condition and the estimated amount of particles in the particulate filter such that the NOx level of the exhaust gas exiting the second SCR is within a predetermined NOx level range.
The Office respectfully disagrees.  Dou discloses estimating the amount of particles in the particulate filter (see par. [0040, 0041]); and determining the amount of urea to be fed by the respective first and second doser based on the engine operating condition (the exhaust gas temperature) (see par. [0058]), and the estimated amount of particles in the particulate filter (see par. [0041]) such that the amount of particles in the particulate filter is within a predefined particle amount range (see par. [0041]).  Moreover, Dou discloses that the amount of NOx converted in the first and second SCR catalysts (120, 124) is dependent upon the amount of ammonia injected through valves (168, 172) (see par. [0038, 0041]), and the ammonia flows through the first injector (148) at a first rate and through the second injector (152) at a second rate greater than the first rate, and a greater amount of NOx reduction in the second SCR catalyst (124) (see par. [0043, 0044]); therefore, the NOx level of the exhaust gas exiting the second SCR system is within a predetermined NOx level range based on the amount of urea to be fed by the respective first and second doser to keep the amount of particles in the particulate filter is within a predefined particle amount range (see par. [0041, 0044]).  
Moreover, Applicant argues that Nilsson does not teach that the amount of urea to be fed by the respective first and second doser is determined based on the engine operating condition and the estimated amount of particles in the particulate filter such that the amount of N2O after the second SCR is within a predetermined N2O range.  The Office respectfully disagrees.  Nilsson teaches controlling an amount of urea to be fed by the respective first and second doser based on the engine operating condition and the estimated amount of particles in the particulate filter (i.e. ensuring the required soot oxidation being obtained in the filter) (see par. [0028]) such that the N2O level of the exhaust gas exiting the second SCR is within a predetermined NOx level range (i.e. N2O maybe reduced to a given conversion level) (see par. [0068] and ensures the emissions of NOx being kept within suitable threshold values) (see par. [0028]). 

         Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747